Citation Nr: 0707574	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a left hip disorder, 
to include as secondary to a right shoulder disability.

2. Entitlement to service connection for a right hip 
disorder, to include as secondary to a right shoulder 
disability.



ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an September 2004 decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied service 
connection for right and left hip disorders to include on a 
secondary basis.  

The Board remanded this case in March 2006 for further 
development.  It returns now for appellate consideration.  


FINDINGS OF FACT

1. Hip disorders were not shown during service or for many 
years thereafter, and there is no competent evidence showing 
that bilateral hip disorders that led to bilateral hip 
replacement relate to disease or injury incurred during 
service.

2. The September 2004 RO decision denied service connection 
for a right shoulder disability.


CONCLUSIONS OF LAW

1. The veteran's left hip disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein or caused by a service connected 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2006).

2. The veteran's right hip disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein or caused by a service connected 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service parachute landings.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

Direct service connection is shown where the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service, or, if pre-existing such service, was aggravated 
during service or through statutory presumptions.  38 
U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).

As for statutory presumptions, where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In this case, however, there is no 
medical evidence of a hip disorder until 1992, 43 years after 
service.  The veteran does not allege that his hip disorder 
became manifest in the year following his separation from 
service.  Accordingly, the presumption is not for 
application.  

When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology.  This provision 
does not relieve the requirement that there be some evidence 
of a nexus to service.  If service connection is established 
by continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection can still be granted for a condition first 
diagnosed after service if the evidence shows it was incurred 
in service. 38 C.F.R. § 3.303(d).  To establish entitlement 
to service connection, there must be: (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran contends that he injured both hips while training 
as a parachute qualified infantryman, and that in-service 
injury has led to the need for him to have both hips 
replaced.  The veteran's service medical records reveal no 
injury associated with his hips.  At his February 1948 
physical examination prior to separation from service, the 
veteran had no disabilities, injuries or diseases.  Under 
musculoskeletal defects, the examiner reported "non[e]."  
The record contains no evidence that the veteran had 
bilateral hip problems during service.  

While the date of onset of the veteran's hip disorder is not 
identified in the records on file, the records do not show, 
nor does the veteran allege, that the disorder began within 
one year of service.  The sole description of its progress is 
in the July 1992 report of Dr. R.B.  He notes that the 
veteran has "a long history of pain and limp of his right 
hip that has been treated conservatively for quite some 
time...The [veteran] can hardly walk a block without having 
severe pain, even with a cane."  A possible cause was 
mentioned by Dr. P.M. in December 2001 when he observed that 
the veteran "has a leg length inequality with the left leg 
actually being about a half an inch longer than his right 
leg."

Since service, the veteran has had both hips replaced.  The 
veteran had his right hip replaced in July 1992.  Dr. R.B. 
performed the surgery and diagnosed him with degenerative 
joint disease.  The veteran's left hip was replaced in 
February 2002.  This procedure was performed by Dr. P.M. who 
reported the veteran "had progressive increasing pain in his 
left hip...."  The doctors' reports demonstrate the veteran's 
current bilateral hip replacement amply.  

While the veteran relates his current hip problems to 
inservice parachute training, the record is devoid of 
competent medical evidence showing a relationship between the 
veteran's service and his current disability.  The veteran 
himself is not competent to offer such an opinion.  See 
Rucker, supra.  There is no medical report of injury, pain, 
disease or treatment of either hip during service.  The 
veteran's doctors mention no injury or history of pain 
relating to the veteran's service dates.  

To establish evidence on the question of a relationship 
between the veteran's bilateral hip disorders and service, 
the Board ordered that the veteran be afforded a VA 
examination in the March 2006 remand.  The veteran was seen 
in August 2006.  At the examination, he recounted first 
having difficulties with his hips in 1978.  The veteran had 
reported playing professional baseball for two years after 
service.  Noting the veteran's history as a paratrooper, the 
examiner summarized his history as being that the veteran had 
no treatment for hip pain inservice, his complaints did not 
begin until 30 years after service and there were no 
treatment records available for 43 years after service.  The 
examiner opined that the veteran's hip disorders were not at 
least as likely as not related to his period of service.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's bilateral hip disorders 
are the result of service.  There is simply no competent 
medical evidence to support the veteran's contentions.  The 
veteran's private treatment records contain no evidence 
regarding the likely cause or etiology of the veteran's hip 
disorders.  The sole medical opinion of record concludes that 
a relationship between the hip disorders and service is not 
at least as likely as not.  The absence of treatment for a 
substantial period post service weighs against the claim as 
well.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Without a finding 
that the veteran's bilateral hip disorder is related to 
service, the claim must fail.  See Hickman, supra.  

In the alternative, service connection may be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  The second is when a service-connected disability 
aggravates a nonservice-connected disability.  

In this case, the veteran is not service connected for a 
right shoulder disability.  The veteran filed a claim for 
service connection for a right shoulder disability at the 
time he filed his claims for bilateral hip replacement 
secondary to a right shoulder disability.  In the September 
2004 RO decision, the veteran was denied service connection 
for a right shoulder injury.  The veteran chose not to appeal 
that issue.  Service connection for bilateral hip replacement 
secondary to a right shoulder disability is impossible 
without service connection for the veteran's shoulder.  The 
predicate to qualification under 38 C.F.R. § 3.310(a) has not 
been met.  Further inquiry into the veteran's right shoulder 
is not warranted.  Without a service connected disorder, the 
claim must fail.  See Allen, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for left and right hip disorders, to 
include as secondary to a right shoulder disability.  See 
Gilbert, 1 Vet. App. at 53.  

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The March 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

To the extent the 2004 letter was deficient in any respect, 
another letter was sent to the veteran in April 2006, which 
fully complied with the notification requirements.  That 
letter was followed by readjudication of the claim in a 
supplemental statement of the case.


The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran did identify records that were not 
obtained, the records of Dr. C. and some military records.  
In both instances, those records were reported destroyed.  
The records of Dr. C. went to the veteran's right knee claim 
and the military records went to a post traumatic stress 
disorder claim the veteran later withdrew.  The veteran has 
not been prejudiced by the absence of these records as 
neither set of records were relevant to the claims on appeal.  

The veteran was afforded medical examination in August 2006 
to obtain an opinion as to whether his bilateral hip 
disorders can be directly attributed to service.  There is no 
competent medical evidence to the contrary of this opinion.  
Further examination or opinion is not needed on the hip 
disorder claims because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.

The veteran was not provided a medical examination to 
determine if the veteran's bilateral hip disorders were 
secondary to the veteran's right shoulder.  Because the 
veteran is not service connected for his right shoulder, 
secondary service connection is precluded.  No examination 
could provide the necessary foundation to establish 
entitlement to secondary service connection.  Additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for a left hip disorder, to include as 
secondary to a right shoulder disorder, is denied.

Service connection for a right hip disorder, to include as 
secondary to a right shoulder disorder, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


